 MID HUDSON LEATHER GOODS COMid Hudson Leather Goods Co Inc and its successor or alter ego Patricia Handbag ofNew York,IncandFour Joint Boards of InternationalLeather Goods,Plastics and Novelty WorkersUnion,Local 29Case 2-CA-22041October 27 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 31 1988 Administrative Law JudgeJames F Morton issued the attached decision TheRespondent filed exceptions and the ChargingParty filed an opposing briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings I andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Mid HudsonLeather Goods Co Inc its successor or alter egoPatriciaHandbag of New York Inc NewburghNew York its officers agents successors and assigns shall take the action set forth in the OrderThe Respondent has excepted to some of the judge s credibility findrags TheBoard s establishedpolicyisnot to overrule an administrativelaw judge scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings2We note that no exceptions werefiled tothe judge s rejection of theRespondent s deferral argumentWe also note thatLos Angeles MarineHardware Co235 NLRB 720 (1978) enfd 602 F 2d 1302 (9th Cir 1979)reliedon bythe judgefor otherreasonswas overruled inMilwaukeeSpring Division268 NLRB601 (1984)only insofar as it held that an employer stransferof work fromone location to another location violatesSec 8(a)(5) if done during the term of a contract without union consentIn view of our adoption of the judge s alter ego findings we find it unnecessary to pass on the judge s alternative successorship findingsJames Wasserman Esqfor the General CounselAlan R Lewis Esq (Rider Weiner Lewis & MelchioriPC)of Newburgh New York for Respondent MidHudson Leather Goods Co IncMichael 0 Gittelsohn Esq (Frinkelstein Kaplan LevineGittelsohn and Tetenbaum)of Newburgh New Yorkfor Respondent Patricia Handbag of New York IncIra Cure Esq (Lewis Greenwald Kennedy & Lewis PC)of New York New York for the Charging PartyDECISIONSTATEMENT OF THE CASE449JAMES F MORTON Administrative Law Judge Thecomplaint alleges first that Mid Hudson Leather GoodsCo Inc (M H) unlawfully terminated its collective bargaining agreementwith Four Joint Boards of InternationalLeatherGoods Plastics and Novelty WorkersUnion Local 29 (the Union) and unlawfully dischargedits employees and operated thereafterin a disguised continuanceunder thenamePatricia Handbag of New YorkInc (Patricia) to evade its obligation to continue to recognize the Union as the collectivebargainingrepresentative of its productionand maintenanceemployees andalso to evade its contractualcommitmentsto the UnionThe complaint alleges that by these actsM H and itsalter ego Patricia has violated Section 8(a)(1) (3) and(5) of the National Labor Relations Act (the Act) Alternatively the complaintalleges thatPatricia is the successor to M H that it unlawfully declined to recognize theUnion as the collective bargaining representative of itsemployees that it has without bargaining changed certarn termsand conditions of their employment and subcontracted out work Patricia is thus alleged under thisalternative theory to have violated Section 8(a)(1) and(5) of the ActThe answers filed respectively by M H and Patriciadeny that the latter is the alter ego of the former Patncia further denies that it is the legal successor to M Hand contends that it is not obligated to recognize theUnion as the representative of its employeesThe pleadingsalso raisesubsidiary issues that are besttreated in conjunction with the foregoingI heard this case in New York City on 13 14 and 15July 1987 On the entire record including my observation of the demeanor of the witnesses and after due consideration of the briefs filed by each of the parties Imake the followingFINDINGS OF FACTIJURISDICTIONIn 1986 when the unfair labor practices allegedlybeganM H was a New York corporation engaged in themanufacture and sale of ladies handbags at its plant inNewburghNew YorkIn that year it sold and shippedhandbags valued at more than$50 000 to customers located outside the Stateof New YorkI find that its operationsmeet the Board s nonretail standard for assertingjurisdictionThe operations of Patricia separately meet the same junsdictional standardIITHE LABOR ORGANIZATIONAs discussed further the Union has for many yearsnegotiated collective bargaining agreements with an employer associationThose arrangements set forth thewages hours and other terms and conditions of employment of employees of M H and of employees of otheremployers who were members of that association291NLRB No 75 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundWilliam Giametta Sr found M H in 1947 and has beenits only stockholder It used independent sales representatives to market the ladies handbags it manufacturedThese sales representatives had their own showroomsthroughout the country where they took orders from department stores and specialy storesThey forwardedthese orders to M H to be filledIn or about 1963 Local 29 International LeatherGoods Plastics and Novelty Workers Union became thecollective bargaining representative of M H s productionand maintenance employees Local 29 and other locals ofits International formed Joint Boards for the purpose ofnegotiating collective bargaining agreementswith theNational Industrial Council affiliated with the NationalHandbag Association There were at its peak about 35employers including M H who authorized the NationalIndustrialCouncil to bargain on their behalf with theFour Joint BoardsThe membership of the Council reached its zenith inthe 1970sWilliam Giametti s son(William H )joined MH as a full time employee in 1973 on his graduation fromcollegeHis brotherKennethjoinedM H when hegraduated from college in 1975William Sr s former son in law had been general manager of M H until about 3 years ago M H s businessbegan to decline about the same time At one point M Hlaid off some employees and subcontracted unit workThe Union protested that M H could not under its contract subcontract unit work while employees were onlayoff That matter was resolved when M H recalled atleast one laid off employee to workWilliam Sr repeatedly had complained to the Unionthat the seniority provisions of M H s collective bargaining agreement were unsatisfactoryWhen the 1984 contractwas scheduled to expireWilliam H took part inthe renewal negotiations between the Four Joint Boardsand the National Council The 1984 contract was extended to 24 April 1987 with some modifications of wagescales seniority rights sick leave and health and welfarecontributionsWilliam Sr testified that by 1986M H was losingmoney in its operationsWilliam H suggested to himthen that M H could become profitable by importinghandbags The collective bargaining agreement in forcethen however provided that M H could not have recourse to importing while employees were on layoffWilliam Sr did not adopt William H s suggestionWilliam Sr testified further that he tookjust enoughmoney from the business to live on and that he paidthe boys(i e -William H and Kenneth) what they hadcoming to them because they had[their] families [to support]In 1986 he was receiving a weekly salary of$300William H received$700Kenneth $600WilliamSrwas then about 73 years of age and ill with a heartcondition requiring the use of a pacemaker ill also withdiabetes and he had sight in only one eye In June 1986he was approached by a neighboring businessman whooffered him$610 000 for the building that M H occupiedand for which William Sr had taken title as an individual in 1976 for only $50 000 William Sr signed a binderon 6 June 1986 to sell it for the amount offered Theclosing took place 31 December 1986 In the month preceding that closing the events that gave rise to this casetook placeB Communications Between M H and the Union andRelated MattersAll dates hereafter are for 1986 unless noted otherwiseOn 15 September William Sr telephoned the Union spresidentPeterDonatelliand by letter the next dayconfirmed that he had told Donatelli in that telephonecall thatM H will be terminated on November 15thbecause of ongoing business losses and general retirementIn November his son William H telephoned DonatelliHe said that he was thinking about continuing torun the business and that he had been told that he didnot have to have a union Donatelli suggested to himthat they sit down to discuss the matter Donatelli informed William H that if he hired union people hehad to work under a union agreement Their discussionended with an understanding that they would meet on 3December However William H canceled that meetingDonatelli testified that he then assumed that all activityat the Newburgh plant would cease as of 15 NovemberC The M H Operations at the Newburgh PlantPatricia s Incorporation Patricia s OperationsM H occupied a four story building It employed cutters sewing machine operators latex machine operatorssamplemakers packing and shipping employees andgeneralworkers in its manufacturing operationsAsnoted aboveWilliam Sr s ex son in law had been generalmanager of M H until about 1984 The General Counselcontends that in 1986William H was in overallcharge of M H s operations albeit without formal designationIn 1986William H s duties included everything according to his testimony He made work assignments andhired employeeswith review as he put it by his fatherUnion representatives dealt with him in the absence ofWilliam Sr The evidence also discloses that William Srwas not familiar with the duties of several employees onM H s active payroll in November even though thoseemployees possessed sufficient seniority to withstandbeing laid offIn view of the frail physical condition of William Srin 1986 as described above and the functions performedthen by William H I find that the General Counsel hasestablished prima facie that William H was then de factogeneral foreman of M H CfCommercialMovers 240NLRB 288 290(1979) in which the Board held that theburden is on the party alleging supervisory status toprove that it in fact exists The conclusional testimonyoffered by M H and Patricia to offset this prima facieshowing is inadequate I thus find that in 1986WilliamH was responsible for and effectively in charge of MH s manufacturing operations Kenneth s duties includeddealing with the sales representatives andpitching inwherever needed MID HUDSON LEATHER GOODS COOn 26 September William Sr executed a documentthat stated that M H would liquidate pursuant to section337 of theInternalRevenue Code and would distributeits assets within 12 monthsOn 21 October Patricia s certificate of incorporationwas filed with the New York Department of State Wilham H and Kenneth are president and vice president ofPatricia and its only shareholdersAt the time of its incorporation they were on M H s payroll IncidentallyM H marketed a handbag line under the tradename PatriciaHandbagAlso in October Kenneth notified M H s sales representatives thatM H was closing after it filled its ordersfor the fallseasonHe also informed these sales representatives that they were to write all spring orders forPatricia s account He and William H had samples of thesprang line made up and these were shipped to the salesrepresentativesAll materials and labor costs in conneclion therewith were paid by M H without reimbursementThe sales representatives began in October to sendorders to PatriciaKenneth placed purchase orders formaterials to be used to fill those orders with companiesthat had supplied M HRecords of M H disclose that it employed 27 production and maintenance employees in the last quarter of1986 and that the last active workweek of any of those27 ended on 8 November Patricia s records disclose thatin the last quarter of 1986 it had 17 production andmaintenance employees Twelve of these had been employed by M H earlier in that last quarter 2 of those 17leftPatricia s employ within a few days according tonotations on Patricia s payrollWilliam H testified thatmost of the former M H employees had answered an employment advertisement Patricia placed in a local newspaper and that he hired 12 of those applicants On 22November Patricia began to fill spring orders Patricia srecords show that the first payroll period for its employees ended on 29 NovemberInote incidentally that the telephone number on theexhibit relating to the ad placed by Patricia is the sameas that used by M H as reflected in other exhibitsThe sewingmachines latex machines and other equipment used by Patricia s employees in manufacturing thespring line belonged to M H and were used withoutcompensationRelative toM H s peak years Patriciawas using a small part of M H s machineryAt one time M H had 50sewing machines used ingood part to manufacture handbags on a contract basisfor other manufacturers That type of work was rapidlyphasing out By early 1986 M H had only about 10sewing machines in operation Patricia late in Novemberwas using only a couple of theseD The Proposed Sales Agreement Leases andRelated DocumentsThe General Counsel placed in evidence a letter dated24 November which was addressed jointly to WilliamSrWilliam H and Kenneth and which was sent by MH s attorneysWith it were enclosed copies of a 13 pageProposed Purchase and Sale Agreementwhereby Patriciawould buy all of M H s assets for $105 000 plus 9451percent per annum interest payable in 4 yearly installments The stated value of these assets was broken downinto inventory on hand valued at $75 000 work inprogressand machinery equipment(including a 1983Plymouth station wagon) with a book value of $30 000ThatProposed Purchase and Sale Agreementwasnever signed by any of the Giamettas Nonetheless theGeneral Counsels brief states that the asset transfer itenvisioned actually took placeIn that regard the General Counsel placed in evidence a copy of M H s Federaltax return for 1986 which showed inter alia that it haddistributed property worth $125 123 and had no inventory at the end of the reporting period From those figuresfrom various provisions in section 337 of the InternalRevenue Code and from computations made with theuse of formulae set out in publications on business accounting techniques the General Counsel contends thata $125 123 distribution contained in one of the schedulesto the tax return confirms that the $105 000 sale of assetsat 9 percent per annum interest contemplated in the proposed purchase and sale agreement actually had takenplaceThatargument is premised as much on surmise asit is on computations I thus find that the General Counsel has failed to establish by a preponderance of the evidence that the terms of the proposed purchase and saleagreement were actually carried outThe proposed agreement did state that Patricia wouldcarry on the business substantially as beforeWilliam Htestified that he did not sign the proposed agreement fortwo reasons neither of which related to the statementthat Patricia would continue to operate the business unchangedWilliam H and Kenneth testified that they decided notto accept the proposed agreement because of the filing ofthe unfair labor practice charge in this case and becausethe amount sought was excessive The charge in this casewas filed 26 January 1987Patricia occupied the building in Newburgh in November and December without cost That building wassold on 31 December to Newburgh B E Realty Co asdescribed further below Patricia has signed a 1 yearlease of part of the first and second floorsWilliam Sr as an individual has rented part of thefourth floor for $574 88 a month to store what had beenowned and used by M HMuch detailed testimony was offered whether thehandbag styles made by M H were thesame asthose ofPatriciaThe General Counsel and the Union endeavored to show both used the same style numbers for thesame types of handbags Patricia sought to establish thatM H s handbags had a momma look whereas Patricia s have a more stylish modern designThe definitive answer I find was given in William Sr s testimonywhen he related that in the handbag industry all themanufacturers made the same type handbags more orlessand that the styles are set for the most part by thesales representatives who have showroomsAs noted earlierWilliam Sr sold the building in Newburgh The closing took place on 31 December Patriciahad paid no rent for the use of the building in Novemberand December It has signed a lease for 1988 with the 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnew owner Newburgh B E Realty Co for the firstand second floorsWilliam Sr as an individual has rented part of thefourth floor from the new owner He pays a monthlyrent of $574 88 for space on the fourth floor where thesewing machines and other machinery not being used byPatricia are storedHis testimony that that machineryhas little practical value is given no weight as it seemsunlikely that he would assume an annual cost of close to$7000 solely because of a sentimental attachment to thatmachinery Corresponding and more significantly I findthat the M H machinery used by Patricia is not an insignificant contribution by M H to Patricia s operationsIn February 1987 Patricia began importing handbagsto supplement or in lieu of its own production WilliamH testified that Patricia unlike M H does no work forother manufacturersThe following testimony was offered about the capitalused to finance Patricia s operationsKenneth Giamettatestified that the stock of Patricia was initially capitalizedby a $5000 contribution made by William H by anothercontribution of $15 000 and that Patricia secured someloans beginning in January 1987 Apparently to corroborate that testimony Patricia s counsel placed in evidencea statementof a brokerage account held by William Hand his wife this showed that a $5000 check was writtenon that account on 25 November 1986 having Patricia aspayee and that that check cleared on 28 November On19 February 1987 a $10 000 check was drawn on that account and paid to Patricia A balance sheet prepared byPatricia s accountants for the period 14 November to 31December lists officers loans of $12 313 as one of its liabilitiesThere is nothing in the record before me thatreconciles that figure with the figures given by Kennethor with those contained in the other exhibits referred toaboveVarious documents pertaining to bank loans to Patriciawere received in evidence One of these was a projectionof Patricia s business that was used in connection with aloan applicationThe estimates contained in that projection were based on M H s experiencePatricia placed in evidence a letter dated 9 Decemberfrom Key Bank of Southeastern New York NA whichnotified Patricia that it had approved a $50 000 line ofcreditwith any borrowing thereon to take place on thesigning of notes to be guaranteed by Wiliam H and KennethThe first note was dated 23 December for $6810with a computer listed as collateral That loan is reported at note 2 of the balance sheet prepared by Patricia saccountant discussed aboveOn 16 January 1987 a $50 000 short term note was approved with inventory as collateral That note was rolledover on 20 February 1987 when a $33 500 note was approved and again on 16 April 1987 when a note of$48 500 was approved Later rollover notes were alsoplaced in evidencePatricia s balance sheet prepared by its accountantsshows that as of 31 December 1986 it had accounts receivable of $101 165 83E AnalysisInAdvance Electric268 NLRB 1001 (1984) the Boardset out the followingThe legal principles to be applied in determiningwhether two factually separate employe[r]s are infactalter egosare well settledAlthough each casemust turn on its own facts we generally have foundalter egostatus when two enterprises have substantially identicalmanagement business purpose operationequipment customers and supervisors aswell as ownershipAlso inAdvance Electricthe Board observed that thefactorswhichmust be considered in determiningwhether an alter ego status is present in a given case includewhether the purpose behinds [sic] the creation ofthe alleged alter ego was legitimate or whether insteadits purpose was to evade responsibilities under the ActThe foregoing principles were recently cited by theBoard with approval SeeHydrologistics Inc287 NLRB602 (1987)The General Counsel and the Union contend in substance that M H s name was changed to Patricia so thatit could evade its bargaining responsibilities to the Unionincluding its obligations to continue to pay the contractualwage rates and benefits to its employees and to continue to be barred from subcontracting unit work whereunit employees are on layoff M H and Patricia assertthat the two corporations have clearly separate identitiesmanifested by different ownership management businesspurposes and operationsThe format used by the Board inAdvance Electricsupra in analyzing the merits of these respective contentions is useful and I shall apply it to the facts before meIn late1986 both MH and Patricia made ladies handbags in the same building using the same equipment MH had completed the fall line of merchandise Patriciawas then using M H s telephone to solicit orders for thespring season and to notify the sales representatives tousePatricia s name not M H s when placing thoseorders Some likely all of the suppliers to Patricia werethe same as M H s Patricia notes that it unlike M H didno contract work for other manufacturers The fact isthatM H itself was getting less and less of this work andPatricia never stated that it would turn down any contractwork offered it Patricia also notes that it unlikeM H now imports handbags That contention assumesthe very point it seeks to prove that Patricia is not MH s alter ego If Patricia is the alter ego it would bebarred from importing as M H was I find that the twoenterprises had a substantially identical business purposeand mode of operationsThe evidence before me establishes unequivocally thatM H and Patricia shared a substantially identical customer base They both use the same independent sales representatives to service retail accounts In substance thecustomers of M H and Patricia were these independentsales representativesThe equipment used by Patricia was not only ownedby M H but used by Patricia without cost M H and Pa MID HUDSON LEATHER GOODS CO453tricia indicated that this could nonetheless be an arm slength transaction based on the testimony of William Srand William H that the machinery used by Patricia hadno practical value and was better off being used ratherthan rusting away unused I have already rejected thistestimonyMoreover it does not appear that William Srhas offered Patricia s competitors the use of the storedmachinery without cost to keep it from rusting away Ifind that this portion of the test for establishing alter egostatus has been metRespecting the matters of commonmanagement andsupervision I have found that William H had beensince 1984 in control of M H s operations His own testimony discloses that his duties with Patricia have been essentially unchanged from those he performed for M HKenneth as vice president of Patricia performs substantially the same functions as he did for M H AlthoughWilliam H testified that he cleared hiring and other decisions with his father while at M H the physical disabilities suffered by William Sr particularly in 1986 virtually dictate a finding that William H controlled M H s operations and that he also kept his father informed of hisactions I therefore find that M H and Patricia sharedsubstantially identical management and that the supervisors of the employees of both enterprises were also thesameThe stock ownership of M H and that of Patricia wereinmembers of the same family In such circumstancesthe courts and the Board have held ownership to be substantially identicalCrawford Door Sales Co226 NLRB1144 (1976)Advanced Electricsupra In the instant casethe holding that ownership of M H and Patricia is substantially identical is enhanced by other factors pertaining to actual rather than titular ownership includingthose noted above where arm s length dealings were noticeably absentThe question remains whether M H continued in theguise of Patricia for the purpose of evading responsibilities under the Act The evidence that it did is compellingAbout the same time that Patricia was incorporatedWilliam H indicated that he could operate non unionNo sooner did Patricia take over the payroll than it reduced the contractual wage rates of the unit employeesand eliminated key fringe benefits provided for in theunion contract Soon thereafterWilliamH put intoeffect his long stated intention to import handbags notwithstanding the contractual prohibition in the face ofemployees on layoff William H s summary unexplainedcancellation of a meeting set for 3 December with Donatelliunderscores the evasive purpose of Patricia s existence I find that the true purpose behind the formation ofPatriciawas to evade M H s responsibilities under theAct to continue to honor the terms and conditions of itscollective bargaining agreement with the UnionTo rebut the evidence cited above M H and Patriciahave presented little that can be accorded weight Insum the General Counsel has presented a strong pumafacie showing of alter ego status that has not been rebuttedI therefore find that on and since 14 November Patncia has been the alter ego of M H and I shall refer tothem hereafter as M H/PatnciaThe termination of employment of the employees atthe end of the 8 November pay period was in furtherance of the purpose of evading responsibilities under theAct and thus I find that M H/Patncia has dischargedthese employees to discourage support for the Union andto provide it with a pretext on which it withdrew recognition from the Union as their exclusive representativeBy these acts I find that M H/Patncia has engaged inunfair labor practices proscribed by Section 8(a)(1) (3)and (5) of the Act SeeLos Angeles Marine Hardware Co235 NLRB 720 (1975) and cases cited at 736 The unilateral reduction in wages and benefits and the unilateral installationof importing handbags separately are unfairlabor practices violative of Section 8(a)(1) and (5) of theAct SeeVolk & Huxley280 NLRB 219 (1986)F Procedural IssuesM H contends that it never was properly or timelyserved with the underlying unfair labor practice chargein this case and it asks dismissal of the complaint regarding itThe Board has considered and rejected the samecontentionswhere an employer raising them has beenfound to be the alter ego of one properly and timelyserved SeeSturdevantRoofing Co238 NLRB 186 188(1978)M H also contends that the complaint should be dismissed as the Union has not exhausted its administrativeremediesThis contention is in essence a motion todefer these proceedings to the arbitral process and isdenied for the same reasons set forth inLos AngelesMarine HardwaresupraG Alternative FindingWere Patricia not the alter ego of M H I would findthat it is the successor to M H as the employee complement was substantially unchanged and as the Union wastheirmajority representativeSeeNLRB v WilliamBurns Security Services406 U S 272 (1972) See alsoP &M Cedar Products284 NLRB 652 (1987)Patricia s failure to honor the Union s bargaining request was violative of Section 8(a)(1) and (5) of the Act as was its subsequent unilateral changes that as disclosed by the evidence before me were aimed directly at reducing laborcosts and thus denigrated the bargaining process CfOtisElevator Co269 NLRB 891 (1984)CONCLUSIONS OF LAW1Respondent Mid Hudson Leather Goods Co Incand Respondent Patricia Handbag of New York Inc areemployers engaged in commerce within the meaning ofSection 2(2) (6) and (7) of the Act2Four Joint Boards of International Goods Plasticsand Novelty Workers Union is a labor organization asdefined in Section 2(5) of the Act3Respondent Patricia Handbag of New York Inc isfor the purpose of this proceeding the alter ego of Respondent Mid Hudson Leather Goods Co Inc Both arereferred to as M H/Patricia 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4All productionand maintenanceemployees including sewingmachine operators latex machine operatorscutterspackerssample materialand shipping and receiving employees but excluding office clerical employeesprofessional employees guards and supervisors asdefined in the Act who are employed by M H/Patriciaand by other employer members of the National IndustrialCouncil affiliated with the National Handbag Association constitute a unit appropriate for collective bargaining withinthe meaningof Section 9(b) of the Act5At all timesmaterialthe Union has been the exclusivecollectivebargainingrepresentativewithin themeaning ofSection 9(a) of the Act of the employees inthe appropriate unit described above in paragraph 46By failing and refusing to continue to recognize andbargain with the Union as the exclusive representative ofits employees in the appropriate unit described above byfailing to honor the collective bargaining agreement regarding such employees by failing to apply to such employees the terms and conditions of the agreement between the Union and the Council and by importinghandbags without notice to or bargaining collectivelywith the Union M H/Patricia has engagedin unfairlabor practices as defined in Section 8(a)(1) and (5) of theAct7By having discriminatedagainst itsemployees byterminatingtheir employment and by reducing theirwages and benefits in order to evade its bargaining obligations to the Union M H/Patncia has engaged in unfairlabor practices as defined in Section 8(a)(1) and (3) of theAct8These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that M H/Patricia has violated Section8(a)(1) (3) and (5) of the Act I find it necessary toorder it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe ActRespondentM H/Patricia having unlawfully failedand refused to continue to recognize the Union shall beordered to recognize and bargain collectively with theUnion as the exclusive representative of its productionand maintenance employees in the unit found appropriateabove and to give effect to the hours rates of pay andother terms and conditions of their employment as havebeen agreed on by the Union and its National IndustrialCouncilM H/Patricia shall offer all employees it unlawfullyterminated from its employ about 8 November 1986 immediate and full reinstatement to their former jobs or ifthey no longer exist to substantially equivalent jobswithout prejudice to seniority and other rights and privilegesdismissing if necessary any employees hired intheir steadM H/Patricia shall make these employeeswhole for any loss of earnings they suffered by reason ofthe discrimination against them by payment to them ofthe wages and benefits they would have received absenttheir unlawful termination of employment and absent thediscriminatory reduction in the wages and benefits of anyof those employees on their later reemploymentMH/Patricia shall also make whole all employees who lostearningsas a consequence of its unlawful importing inthe same manneras those who had been unlawfully terminated from its employ Backpay shall be computed inaccordance with the method prescribed in FW Woolworth Co90 NLRB 289 (1950) with interest as computed inNew Horizons for the Retarded283 NLRB 1173(1987) 1 Respondent shall in thesame manner also makewhole all employees who would have been employedbut for the fact that it had unlawfully imported handbagsand shall recall to its employ under these same terms anyemployees entitled to be recalled but who have not beenbecause of such unlawful importingOn these findings of fact and conclusions of law andon the entire record I issue the following recommended2ORDERThe RespondentMid Hudson Leather Goods CoIncand its alter ego Respondent Patricia Handbag ofNew York Inc Newburgh New York its officersagents successors and assigns shall1Cease and desist from(a)Failing or refusing to continue to recognize FourJointBoards of International Leather Goods Plasticsand Novelty Workers Union as the exclusive representative of its employees in the unit found appropriate inparagraph 4 of the conclusions of law section above(b)Terminating the employment of its employees inorder to evade its responsibilities under the Act(c)Failing or refusing to pay its employees the wagerates or to honor the other terms and conditions asagreed on by the Union and the National IndustrialCouncil for the employees in the unit as found appropriate(d) Importing handbags without notice to and withoutbargaining collectively thereon with the Union(e) Reducing wage rates and eliminating fringe benefitsof its employees in order to evade its responsibilitiesunder the Act(f) In any other manner interfering with restrainingor coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer all employees who were unlawfully terminated from employment on or about 8 November 1986 immediate and full reinstatement to their former positionsor if these jobs no longer exist to substantially equivalent positionswithout prejudice to seniority or otherrights and privileges dismissing if necessary any employees employed in their stead and make these employeesiUnderNewHorizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U SC § 6621 Interest accrued before I January 1987 (the effectivedate of the amendment) shall be computed as inFlorida SteelCorp231NLRB651 (1977)2 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes MID HUDSON LEATHER GOODS COwhole for anyloss of earningsthey suffered by reason oftheir having been unlawfully terminated from the employment by compensating them in the manner providedfor in the remedy section of this decision(b)Make whole all employees who sufferedlost earnings as a resultof unlawful importing by compensatingthem in the manner provided for in the remedy sectionof this decision(c) On request bargain in good faith with the Union asthe exclusivebargainingrepresentative of its employeesin the appropnte unit described above as paragraph 4 ofthe conclusions of law section of this decision(d)Give effect retroactively to 8 November 1986 tothe hours wages and other terms and conditions of employment agreed on between the Union and the NationalIndustrialCouncil respecting the employees in the unitfound appropriate herein(e)Preserve and on request make available to theBoard or itsagentsfor examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under thetermsof this Order(f)Post at its Newburgh New York facility copies ofthe attached notice markedAppendix 3 Copies of thenotice on forms provided by the Regional Director forRegion 2 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(e)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Respondent has taken to complyj3 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States Government455The National LaborRelationsBoard has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT fail or refuse to continue to recognizeFour Joint BoardsInternationalLeather Goods Plasticsand Novelty Workers Union as the exclusive representative of our employeesWE WILL NOTterminatethe employment of any of ouremployees in order to evade our responsibilities underthe National Labor Relations Act to continue to recognize the Union and to honor our contract with itWE WILL NOT fail to pay our employees the wagesand benefits due them as agreed on between its Unionand the National Industrial CouncilWE WILL NOT import handbags without notifying andbargaining collectively with the UnionWE WILL NOT reduce wage rates or eliminate fringebenefits of our employees in order to evade our responsibilities under the ActWE WILL NOT in any other manner interfere with restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the ActWE WILL offer to all employees unlawfully terminatedfrom our employ on or about 8 November 1986 immediate and full reinstatement to their former jobs or if theseno longer exists to substantially equivalent jobs and WEWILL make these employees whole for any net loss earnings they suffered with interest as a result of our havingunlawfully terminated their employmentWE WILL make whole withinterestallemployeeswhose wages and benefits were reduced by us to evadeour responsibilities to the Union under the ActWE WILL make whole all employees for any net lossof earnings they suffered with interest as a result of ourhaving unlawfully imported handbagsWE WILL on request bargain in good faith with theUnionWE WILL put into effect the hours rates of pay andother terms and conditions of employment of our employees whom the Union requests as have been set byagreementbetween the Union and the NationalIndustrialCouncilMID HUDSON LEATHER GOODS CO INCAND ITS ALTER EGO PATRICIA HANDBAGOF NEW YORK INCI